Citation Nr: 1019986	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  06-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral plantar 
fasciitis.

4.  Entitlement to an initial compensable evaluation for 
recurrent lipomas.

5.  Entitlement to an initial compensable evaluation for 
multiple lipoma excision scars.

6.  Entitlement to an initial compensable evaluation for a 
left flank scar.

7.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease (DJD) of the cervical 
spine.

8.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbar spine disability.
9.  Entitlement to an initial compensable evaluation for a 
right elbow disability.

10.  Entitlement to an initial compensable evaluation for a 
right ankle disability.

11.  Entitlement to an initial compensable evaluation for a 
right shoulder disability.

12.  Entitlement to an initial compensable evaluation for a 
lower jaw disability.

13.  Entitlement to an initial compensable evaluation for 
right foot sural neuropathy.

14.  Entitlement to an initial compensable evaluation for 
left foot sural neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United 
States Coast Guard from October 1984 to October 2002, when he 
retired.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a May 2006 rating decision 
issued by the Seattle, Washington Regional Office (RO) of the 
Department of Veterans Affairs (VA).  As the appellant has 
moved to Idaho, the case was certified to the Board by the RO 
in Boise.

The appellant has appealed the initial ratings assigned for 
the various skin, cervical spine, lumbar spine, right elbow, 
right ankle, right shoulder, lower jaw and right and left 
foot disabilities.  He is, in effect, asking for higher 
ratings effective from the date service connection was 
granted.  Consequently, the Board will consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In his March 2006 VA Form 9, the appellant submitted a 
written request for a Board videoconference hearing.  The 
appellant was subsequently scheduled for a Board 
videoconference hearing on March 19, 2010, at the Boise RO; 
however, the appellant failed to report for that hearing.  In 
addition, the appellant has not presented any good cause for 
his failure to appear, nor has he asked that the hearing be 
rescheduled.  Therefore, the request for a Board hearing is 
deemed withdrawn and the Board will continue with the appeal.  
See 38 C.F.R. § 20.704(d).

The issue of entitlement to an increased initial evaluation 
for the lower jaw disability is addressed in the REMAND 
portion of the decision below and that issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action is required.


FINDINGS OF FACT

1.  The hearing loss currently shown in the each ear (right 
and left) is of insufficient severity to constitute a 
disability for which service connection can be granted under 
applicable VA regulation.

2.  The appellant was treated in service for tinea pedis, in 
1991 and 1992; the tinea pedis was acute and transitory.

3.  The appellant was diagnosed with bilateral plantar 
fasciitis and the evidentiary record raises a reasonable 
doubt as to whether the condition had resolved at the time of 
his separation from service.

4.  Throughout the course of this appeal, there has been no 
physical or medical evidence of any social or industrial 
impairment associated with the appellant's recurrent lipomas.

5.  None of the appellant's lipoma scars is deep or unstable; 
the left flank scar is not deep or unstable.

6.  The appellant's lipoma excision scars are linear and none 
measures more than two centimeters in length; the left flank 
scar is linear and measures four centimeters in length.

7.  None of the appellant's lipoma excision scars is tender 
or painful; none of the lipoma excision scars is productive 
of any limitation of motion or any limitation of any 
function.

8.  The appellant's left flank scar is not tender or painful; 
the left flank scar is not productive of any limitation of 
motion or any limitation of any function.

9.  Throughout this appeal, the manifestations of the 
appellant's cervical spine disability have resulted in a 
moderate effect on his daily activities including limitation 
of motion due to pain.

10.  Throughout this appeal, the appellant's cervical spine 
disability has not been manifested by ankylosis of the 
cervical spine or forward flexion limited to 15 degrees or 
less.

11.  Throughout this appeal, the appellant has not 
demonstrated ankylosis of the thoracolumbar spine, nor has he 
demonstrated forward flexion limited to 60 degrees or less or 
a combined range of thoracolumbar motion of not greater than 
120 degrees.  He has not demonstrated muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.

12.  Throughout this appeal, neither the appellant's cervical 
spine disability nor his lumbar spine disability has been 
productive of any incapacitating episodes.

13.  Throughout this appeal, neither the appellant's cervical 
spine disability nor his lumbar spine disability has been 
manifested by any myopathy, radiculopathy, or neuropathy that 
resulted in disability analogous to mild incomplete paralysis 
of any nerve.

14.  The appellant is right-handed.

15.  Throughout this appeal, the appellant's right elbow 
disability has been manifested by objective findings of no 
limitation of motion; no pain on motion; and some tenderness; 
and subjective complaints of slight aching in the right 
elbow.

16.  Throughout this appeal, the appellant has not 
demonstrated any limitation of motion or function of the 
right ankle and no ligamentous instability or ankylosis has 
been demonstrated.

17.  Throughout this appeal, the appellant has not 
demonstrated limitation of abduction or adduction in the 
right (major) upper extremity; a loss of 45 degrees of 
internal rotation and of external rotation has been 
demonstrated.

18.  Throughout this appeal, the appellant has not 
demonstrated moderate neurologic impairment of the sural 
nerve in either foot.


CONCLUSIONS OF LAW

1.  The appellant does not have hearing loss in either ear 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The appellant does not have tinea pedis in either foot 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  Giving the benefit of the doubt to the Veteran, chronic 
bilateral plantar fasciitis was incurred in the appellant's 
active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.201, 3.303, 3.304 (2009).  38 U.S.C.A. 
§§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

4.  The criteria for an initial compensable evaluation for 
recurrent lipomas have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Codes 7800, 7801, 7804, 
7805, 7819 (2009); Fenderson v. West, 12 Vet. App. 119 
(1999).

5.  The criteria for an initial compensable evaluation for 
any one of the appellant's lipoma excision scars have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic 
Codes 7800, 7801, 7804, 7805, (2009); Fenderson v. West, 
12 Vet. App. 119 (1999).

6.  The criteria for an initial compensable evaluation for 
the left flank scar have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Codes 7800, 7801, 7804, 
7805 (2009); Fenderson v. West, 12 Vet. App. 119 (1999).

7.  The criteria for an initial evaluation in excess of 20 
percent have not been met for the appellant's cervical spine 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2009); Fenderson v. West, 12 Vet. 
App. 119 (1999).

8.  The criteria for an initial evaluation in excess of 10 
percent have not been met for the appellant's lumbar spine 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2009); Fenderson v. West, 12 Vet. 
App. 119 (1999).

9.  The criteria for an initial evaluation in excess of 10 
percent have not been met for the appellant's right elbow 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5205-5208, 5213 (2009); Fenderson v. West, 
12 Vet. App. 119 (1999).

10.  The criteria for an initial evaluation in excess of 10 
percent have not been met for the appellant's right ankle 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5270-5274 (2009); Fenderson v. West, 12 Vet. 
App. 119 (1999).

11.  The criteria for an initial evaluation of 10 percent, 
but not more, have been met for the appellant's right 
shoulder disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5200-5203, 5301-5309 (2009); Fenderson v. 
West, 12 Vet. App. 119 (1999).

12.  The criteria for an initial evaluation of 10 percent, 
but not more, have been met for the appellant's right foot 
sural neuropathy.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.124, 4.124a, Diagnostic Codes 
8525, 8625, and 8725 (2009); Fenderson v. West, 12 Vet. App. 
119 (1999).

13.  The criteria for an initial evaluation of 10 percent, 
but not more, have been met for the appellant's left foot 
sural neuropathy.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.124, 4.124a, Diagnostic Codes 
8525, 8625, and 8725 (2009); Fenderson v. West, 12 Vet. App. 
119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals 
for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In August 2004, prior to the promulgation of the March 2005 
rating action, VA sent the appellant a letter informing him 
of the types of evidence needed to substantiate his service 
connection claims and its duty to assist him in 
substantiating his service connection claims under the VCAA.  
The letter informed him that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, records from other Federal agencies, etc.  He was 
advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claims.  

The Board finds that the information provided to the 
appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the March 2005 rating 
decision, the March 2006 Statement of the Case (SOC) and the 
February 2009 Supplemental Statement of the Case (SSOC) 
explained the basis for the RO's actions, and provided him 
with opportunities to submit more evidence.  All relevant 
evidence identified by the appellant relative to his service 
connection claims has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of 
each one of his service connection claims on appeal, and to 
respond to VA notices.

In addition, to whatever extent the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  An October 2007 
letter from VA, and a February 2009 letter, each contained 
the information required by Dingess.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The appellant's skin, cervical spine, lumbar spine, right 
elbow, right ankle, right shoulder, right foot and left foot 
disability claims all arise from his disagreement with the 
initial evaluations that were assigned to those disabilities 
following the grant of service connection.  The Court, 
quoting from the legislative history of the VCAA, has held 
that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rendering 
notice under 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 491; 
see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the March 2006 SOC provided notice on the 
"downstream" issue of entitlement to an increased rating; 
while the February 2009 SSOC readjudicated the initial 
increased rating issues after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  

Furthermore, VA letters dated in October 2007, and February 
2009, provided the appellant with information concerning 
general disability ratings and effective date criteria.  He 
has had ample opportunity to respond/supplement the record.  
He has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

The United States Supreme Court has held that an error in 
VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising 
the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board 
finds, based the factors discussed above, that no prejudicial 
or harmful error in VCAA notice has been demonstrated in this 
case, and neither the appellant nor his representative has 
identified any.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
appellant's service treatment records (STRs) have been 
associated with the claims file.  The appellant was afforded 
pre-discharge VA medical examinations in September 2004.  A 
medical opinion is adequate when it is based upon 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  Each one of these 
examinations was conducted by a health care professional, and 
the associated reports reflect review of the appellant's 
prior medical history and records.  The examinations included 
reports of the symptoms for each disability and demonstrated 
objective evaluations.  The examiners were able to assess and 
record the condition of the appellant's skin, cervical spine, 
lumbar spine, right elbow, right ankle, right shoulder and 
feet.  Skin, orthopedic and neurologic examinations were 
accomplished.  Audiometric testing was also accomplished.  
The Board notes that, after multiple re-scheduling of 
additional VA examinations, the appellant failed to report 
for the VA examinations scheduled in March 2009.  See 
38 C.F.R. § 3.655.

The Board finds that the examination reports are sufficiently 
detailed with recorded history, impact on employment and 
daily life, and clinical findings.  In addition, it is not 
shown that the examinations were in any way incorrectly 
prepared or that the VA examiners failed to address the 
clinical significance of the appellant's disabilities.  
Further, the VA examination reports addressed the applicable 
rating criteria.  As a result, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. § 3.326 and 
38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, the Board concludes that the appellant 
was afforded adequate examinations.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  He had previously been given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for skin, spine, 
elbow, ankle, shoulder and foot disabilities, as well as the 
assistance VA would provide.  It appears that all obtainable 
evidence identified by the Veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Therefore, there is no duty to assist that was unmet, and the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

II.  Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Claims for Service Connection

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease, or injury, and a 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Furthermore, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as diseases of the nervous system 
(e.g., sensorineural hearing loss), become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

1. Hearing loss claim

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) 
is 40 decibels or greater; or the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
speech recognition scores utilizing recorded Maryland CNC 
word lists are less than 94 percent.  38 C.F.R. § 3.385.

The Court has indicated that, "when audiometric test results 
at a veteran's separation from service do not meet the 
regulatory requirements for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
The Court held that the threshold for normal hearing is from 
0 to 20 decibels and that higher threshold levels indicate 
some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  
The Court further held that 38 C.F.R. § 3.385 operates only 
to establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.

In September 2004, prior to his separation from service, the 
appellant underwent VA audiometric testing; he reported in-
service loud noise exposure from aircraft, engines, power 
tools, generators, engine rooms and weapons.  The puretone 
threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
30
LEFT
10
10
15
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
Neither ear meets the standard found in 38 C.F.R. § 3.385 for 
a current hearing loss disability for VA purposes.  The 
examiner stated that the appellant's had normal hearing in 
both ears according to VA criteria.

As noted above, in order for service connection to be 
warranted for a claimed condition, there must be evidence of 
a present disability that is attributable to a disease or 
injury incurred during service.  Rabideau v. Derwinski, 
supra.  The Court has held that, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The clinical evidence of record indicates that the 
appellant's hearing is within normal range and that his 
speech discrimination scores are normal.  The absence of any 
evidence of any hearing loss constitutes negative evidence 
tending to disprove the claim that the appellant incurred any 
such condition during his active service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact.  

The Board has considered the appellant's written statements 
submitted in support of his arguments that he has hearing 
loss as a result of his service.  To the extent that his 
statements represent evidence of continuity of 
symptomatology, without more, the appellant's statements are 
not competent evidence of a diagnosis of hearing loss, nor do 
they establish a nexus between a medical condition and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

Furthermore, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 
38 C.F.R. § 3.385 defines hearing disability for VA purposes.  
That regulation prohibits a finding of hearing disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 
4000 Hz are all less than 40 decibels and at least three of 
those threshold levels are 25 decibels or less.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The regulation also 
allows a finding of a hearing disability when speech 
recognition scores using the Maryland CNC test are less than 
94 percent, but no such results are of record.

Although the appellant has arguably shown exposure to 
acoustic trauma in-service, the audiometric testing conducted 
for the VA, in September 2004, revealed that the appellant's 
hearing in his right ear does not demonstrate any pertinent 
level of 40 decibels or greater, or three levels greater than 
25 decibels; in addition no speech recognition score less 
than 94 percent is of record.  Likewise, the appellant's 
hearing in his left ear does not demonstrate any pertinent 
level of 40 decibels or greater, or three levels greater than 
25 decibels and a speech recognition score less than 94 
percent is not of record.  Accordingly, there is no evidence 
that the appellant currently has any right or left hearing 
loss disability that meets the criteria set forth in 
38 C.F.R. § 3.385.  Therefore, the appellant's claim for 
service-connected disability benefits for right or left 
hearing loss cannot be granted.  

The Board recognizes the sincerity of the arguments advanced 
by the appellant that he has bilateral sensorineural hearing 
loss that is related to his military service.  It is true 
that a veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, as noted by the 
Court in Hensley, supra, hearing loss is measurable by 
objective testing.  Furthermore, such testing requires 
specialized equipment and training for a determination as to 
decibel levels at specific frequencies, as well as Maryland 
CNC testing, and is therefore not susceptible to lay opinions 
on the severity of hearing loss.  While the appellant is 
competent to say that he experienced hearing problems in his 
ears while in service and presently, he does not have the 
expertise to state that he met the requirements of 38 C.F.R. 
§ 3.385; audiometric testing would be required.  See Davidson 
v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board 
cannot give decisive probative weight to the opinions of the 
appellant as to the severity of his claimed hearing loss, 
because he is not qualified to offer such opinions. 

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for right and left ear hearing loss.  As such, the 
evidence is insufficient to support a grant of service 
connection for hearing loss in either ear.  For the above 
reasons, the Board finds that the preponderance of the 
evidence is against the appellant's bilateral hearing loss 
claim.  Because the preponderance of the evidence is against 
the bilateral hearing loss service connection claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

2. Tinea pedis claim

Review of the appellant's service medical records reveals 
that he complained of athlete's foot in November 1991.  Tinea 
pedis was diagnosed in the right foot at that time.  In 
February 1992, the appellant returned for additional 
treatment and reported that he had tried powders without 
success.  On physical examination, the left foot was within 
normal limits and the right foot appeared to have a secondary 
infection.  Right foot cellulitis was diagnosed and treated.  
A follow-up note, dated in March 1992, indicates improvement 
in the right foot cellulitis.  The last mention of any 
complaint of tinea pedis is found in a June 1992 treatment 
note; the tinea pedis was in the right foot only.  The 
appellant underwent an examination of his feet in November 
2000; no tinea pedis or other skin condition was noted.  He 
subsequently underwent a retirement examination in May 2004; 
he did not report having any skin problem with his feet.  On 
physical examination, no skin disease was observed.  

The appellant underwent a pre-discharge VA medical 
examination in September 2004; the examiner reviewed the 
claims file.  On physical examination, the appellant did not 
have any symptoms.  There was no evidence of scaling or nail 
change or interdigital web space infection.  The appellant's 
last episode was described as occurring nine years before, 
with no similar occurrence since that time.

The evidence of record indicates that the appellant received 
in-service treatment for tinea pedis of the right foot 
between November 1991 and March 1992, and that the tinea 
pedis resolved without sequelae.  The Board recognizes that 
the Court has held that the presence of a chronic disability 
at any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, in this case, there is no medical evidence of record 
to establish that he incurred any tinea pedis or other skin 
disorder affecting his feet that was other than acute and 
transitory.  There is no evidence of record that the 
appellant was treated for any skin disorder of either foot 
within 12 months of his separation from service or at any 
time between April 1992 and the present.  In fact, there is 
no clinical evidence of record to suggest that the appellant 
was ever treated for any skin disorder of the left foot at 
any time during service or after service.  

The Board notes that chronicity is not demonstrated when the 
sole evidentiary basis for the asserted continuous 
symptomatology is written information from the claimant and 
when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001) (per curiam).  The medical 
treatment records in evidence are highly probative in 
comparison with the present recollections of the appellant, 
because they were generated with a view towards medical 
diagnosis and treatment, as opposed to the appellant's 
current assertions made during an attempt to gain 
compensation benefits.  The former generally enjoys an 
increased reliability in the law, and the Board assigns such 
probative worth in this case.  See Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (observing that, although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision).

No outbreak of tinea pedis has been documented since the 
early 1990s and no current symptoms were documented in 2004.  
The Board must assess the appellant's competence to report 
sustaining a skin disorder during his military service, as 
well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  In Barr and Washington, the Court noted 
that a Veteran is competent to testify to factual matters of 
which he had first-hand knowledge, and citing its earlier 
decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
held that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the personal knowledge of the witness; see also 
38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).  The Board recognizes the sincerity of 
the arguments advanced by the appellant that he has a skin 
disorder of the feet that should be service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, supra.  

It is true that the Veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau; Buchanan; both supra (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, dermatologic pathology of the 
feet requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  Therefore, the Board cannot give 
decisive probative weight to the opinions of the Veteran or 
his representative about the existence of his claimed 
dermatological pathology of the feet, because they are not 
qualified to offer such opinions.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, supra.  
Furthermore, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the totality of the evidence of record, including 
the service treatment records and the report of the pre-
discharge VA medical examination, the Board finds that the 
preponderance of the evidence is against the appellant's 
tinea pedis claim.  The Board concludes that the weight of 
the "negative" evidence, principally in the form of the 
service treatment records (which do not document any problem 
with tinea pedis since the early 1990s) and VA medical 
evidence that the claimed chronic tinea pedis was not 
documented in 2004, exceeds that of the "positive" evidence 
of record, which basically amounts to the appellant's 
contentions.  The lack of any evidence of symptoms or 
clinical findings is itself evidence which also strongly 
suggests that the claimed condition is not traceable to 
disease or injury in service.

The evidence preponderates against the claim of service 
connection for a skin disorder of the feet.  The evidence 
does not support a finding of any skin disorder of the feet 
to a compensable degree within the first post-service year, 
and no medical nexus evidence supports a finding of direct 
service connection for any skin pathology of the feet as no 
current diagnosis for any such dermatological pathology is of 
record.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

3. Bilateral plantar fasciitis claim

As previously noted, service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The appellant has reported the onset of bilateral foot pain 
in service that was relieved by the use of orthotics.  He has 
also reported continued use of the bilateral orthotics to the 
present time.  A veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, supra; Buchanan v. 
Nicholson, supra.  Use of orthotics and foot pain are each 
the sort of condition that is observable by a lay person.  
See also Davidson, supra.

Review of the appellant's service medical records reveals 
evidence favorable to the claim.  In August 1987, the 
appellant complained of bilateral foot pain.  This pain was 
noted to be well localized to the plantar fascia insert on 
the calcaneus.  The clinical assessment was chronic bilateral 
fasciitis, mild, bilateral.  The treatment plan was 
orthotics.  In December 1988, the appellant was again 
assessed with mild plantar fasciitis and the plan was to 
order new orthotics.  In October 1989, the clinical 
assessment was stable plantar fasciitis and he was referred 
for orthotics.  In January 1991, the appellant again 
complained of recurrent foot pain and use of orthotics was 
again noted.  In December 1992, his orthotics were noted to 
be worn down.  In July 1994, the appellant's orthotics were 
evaluated.  In June 2000, he was seen for an orthotics check.  
New orthotics were ordered.  During his May 2004 medical 
examination, the appellant complained of foot trouble and 
reported the use of orthotics.  He was noted to have a 
pending podiatry appointment.

The evidence unfavorable to the claim for service connection 
in this case consists of a notation of no recurrence of 
symptoms in the report of the pre-discharge VA September 2004 
medical examination.  However, that examination report also 
contained a notation that the appellant continued to use 
orthotics for his feet.  The Board concludes that evidence 
for and against the claim for service connection for 
bilateral plantar fasciitis is at least in approximate 
balance in that the appellant continues to use orthotics - 
the use of which was originally prescribed for the 
appellant's in-service chronic bilateral fasciitis.  This 
treatment for bilateral fasciitis has continued to the 
present and no doubt accounts for the alleviation of the 
symptoms of that chronic condition.  

Therefore, the Board will resolve reasonable doubt in the 
Veteran's favor and grant service connection for chronic 
bilateral plantar fasciitis.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

B.  Claims for Increased Initial Ratings

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes the appellant's service medical treatment records; 
the report of the VA medical examination conducted in 
September 2004; and various written statements submitted by 
the appellant and his representative.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  In determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or 
the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

The appellant appealed the initial evaluations assigned for 
his scarring, cervical spine, lumbar spine, right elbow, 
right ankle, right shoulder and right and left foot sural 
neuropathy disabilities addressed here.  The Court held, in 
Fenderson v. West, supra, that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then-current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of "staging" ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the period(s) in question.  The issues 
before the Board are consequently taken to include whether 
there is any basis for a higher rating at any pertinent time 
for each disability, to include whether a higher rating 
currently is in order.

1. Skin disabilities

The appellant maintains that he is entitled to a higher 
initial evaluation for each of his skin disabilities on 
appeal.  He contends that his recurrent lipomas qualify for a 
compensable evaluation.  He also contends that his lipoma 
excision scars and his left flank scar should be assigned a 
compensable evaluation.

Review of the appellant's service medical records reveals 
that he underwent multiple lipoma excisions while he was on 
active duty.  In August 1995, he sought removal of multiple 
lipomas on his abdomen, buttocks and left leg.  In December 
1999, lipomas were excised from the appellant's back and 
right first finger.  In August 2000, three additional lipomas 
were removed from his anterior chest wall.  In November 2000, 
the appellant had four abdominal lipomas excised.  Two 
additional lipomas were removed from the appellant's left 
lower back in December 2000.  The next month, three more 
lipomas were removed from his chest.  In November 2001, three 
lipomas were removed from his left anterior thigh area.  The 
appellant underwent a medical examination in May 2004.  On 
physical examination, multiple lipoma removals were noted.  
Fifteen linear scars up to four centimeters (cm) in length 
were noted on the appellant's chest and abdomen.  A circular 
burn scar was noted on the appellant's left lateral torso.

The appellant underwent a VA medical examination in September 
2004; the examiner reviewed the claims file.  The examiner 
noted the presence of several small subcutaneous lipomas.  
The most noticeable of these was near the xiphoid process in 
the right anterior rib region.  Ten lipoma excision scars 
were identified on the appellant's trunk.  These scars were 
two cm or less in length and four millimeters or less in 
width.  The appellant's scars were not deformed and they were 
not tender.  None of these scars was adherent.  There was a 
traverse scar on the appellant's left flank.  This scar was 
four cm in length and less than one cm in width.  There was 
some adhesion to the superficial fascia.  No tenderness was 
associated with this scar.  There was no deformity associated 
with this left flank scar.

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  The amendments are only effective, 
however, for claims filed on or after October 23, 2008, 
although a claimant may request consideration under the 
amended criteria.  In this case, the appellant has not 
requested such consideration.  The discussion below relates 
to the criteria in effect at the time of the appellant's 
service separation on October 31, 2004.

The appellant's multiple recurring lipomas have been rated 
pursuant to the provisions of 38 C.F.R. § 4.118, Diagnostic 
Codes 7819.  Under Diagnostic Code 7819, benign skin 
neoplasms were to be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801-7805), or impairment of function.

In this case, Diagnostic Code 7800 is not for application 
because it addresses disfigurement of the head, face or neck 
and the appellant does not have any such disfigurement.  
Diagnostic Code 7801 is also not for application because the 
appellant does not have any service-connected lipoma or scar 
that is deep or causes limited motion.

Under Diagnostic Code 7802, scars of other than the head, 
face, or neck that are superficial and that do not cause 
limited motion warranted a 10 percent evaluation if the scars 
covered an area or areas of 144 square inches (929 square cm) 
or greater; this is the maximum rating.  Diagnostic Code 7802 
is not for application as none of the appellant's service-
connected lipomas or scars are 929 square cm in size.

Under Diagnostic Code 7803, a 10 percent rating was warranted 
for unstable superficial scars.  Under Diagnostic Code 7804, 
a 10 percent rating was warranted for superficial scars that 
are painful on examination.  Under Diagnostic Code 7805, 
scars might also be rated based on limitation of function of 
affected part.  The notes pertaining to these regulations 
(re-numbered) are shown below:

(1) Scars in widely separated areas, as 
on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and 
combined in accordance with 38 C.F.R. 
§ 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

As there is no limitation of function due to the left flank 
scar or to any one of the lipomas or lipoma excision scars, a 
compensable rating under Diagnostic Code 7805 is not 
warranted for any one of those disabilities.  Likewise, as no 
service-connected lipoma or scar was objectively shown to be 
tender or painful, a rating under Diagnostic Code 7804 is not 
warranted.  In addition, no lipoma or scar has been shown to 
be unstable and therefore, a compensable rating under 
Diagnostic Code 7803 is not warranted.

The Board finds that a compensable evaluation is not 
warranted for any lipoma or for any lipoma excision scars 
disability or for the left flank scar disability.  The 
evidence does not show that the appellant has any functional 
loss due to any lipoma or due to any scar.  Furthermore, 
there is no medical evidence of record documenting any 
complaints of, findings of, or diagnosis of any problem due 
to any such lipoma or scarring or a finding that any one of 
these multiple lipomas and scars was large enough that it 
would warrant a compensable rating on the basis of size 
alone.  38 C.F.R. § 4.118.  

Additionally, the evidence does not show that any one of 
these lipomas or scars is deep, or cause limited motion, or 
is superficial and unstable, or is painful on examination.  
No lipoma or scar is 929 square cm in size.  As previously 
discussed, there is no limitation of function due to the 
lipomas, the lipoma excision scars or the left flank scar.  
Accordingly, a compensable rating is not warranted for any 
such recurring lipoma or residual scarring.

The medical evidence of record indicates no disabling 
manifestations from any one of these three service-connected 
disabilities.  These clinical assessments are considered 
persuasive as to the appellant's degree of impairment due to 
the lipomas and scars at issue because they consider the 
overall industrial impairment due to them.  Therefore, the 
Board finds that the appellant is not entitled to a 
compensable evaluation for either the recurring lipomas or 
the lipoma excision scars or the left flank scar.

In arriving at the above conclusions, the Board has 
considered the history of the appellant's three skin 
disabilities, as well as the current clinical manifestations 
of each one of the three skin disabilities at issue and the 
effect this disability may have on the earning capacity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  The nature of the 
original disabilities has been reviewed, as well as the 
functional impairment that can be attributed to pain and 
weakness.  Nevertheless, the Board has found that no 
increased (compensable) rating is appropriate for any one of 
the appellant's three skin disabilities.  In sum, the 
preponderance of the evidence is against the claims for 
initial compensable ratings for the three skin disabilities 
at issue. 

After carefully reviewing the evidence of record, it is found 
that entitlement to an initial evaluation in excess of zero 
percent has not been established for any one of the three 
skin disabilities.  The evidence of record simply does not 
demonstrate that the service-connected recurrent lipoma 
disability or the lipoma excision scarring disability or the 
left flank scar disability has resulted in any compensable 
impairment.  As a consequence, no increased evaluation can be 
awarded. 

In reaching its conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
each one of the appellant's three skin disability claims, the 
benefit-of-the-doubt doctrine is inapplicable.

2. Musculoskeletal disabilities

Pursuant to regulatory provisions, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is X-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the diagnostic 
code, a 10 percent rating is for assignment for each major 
joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 
5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

a. Cervical spine disability

The diagnostic codes for rating diseases and injuries of the 
spine are designated as Diagnostic Codes 5235 to 5243 (for, 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome).  The Board 
notes that the appellant's cervical spine disability is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5243, intervertebral disc syndrome.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine.  Forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine is 30 percent disabling.  Forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis is 20 percent disabling.

As reflected in the report from the pre-discharge VA 
examination conducted in September 2004, the appellant 
complained of neck pain and a decreased range of motion.  His 
cervical spine MRI had revealed the presence of degenerative 
arthritis at C5-6.  On physical examination, the appellant 
demonstrated forward flexion of zero to thirty degrees; 
extension of zero to 35 degrees; left lateral flexion of zero 
to 30 degrees; right lateral flexion of zero to 45 degrees; 
left rotation of zero to 30 degrees; and right rotation of 
zero to 50 degrees.  The appellant also exhibited pain with 
movement.  The appellant's reflexes were intact and 
symmetrical.  

The Board finds that the currently assigned evaluation of 20 
percent is appropriate for the symptoms and manifestations of 
the cervical spine disability.  In this case, the appellant 
has not clinically demonstrated forward flexion of the 
cervical spine limited to 15 degrees or less; nor has he 
demonstrated favorable ankylosis of the entire cervical 
spine.  Therefore, an evaluation in excess of 20 percent is 
not warranted under Diagnostic Codes 5235-5242.  
Specifically, while the medical evidence of record shows that 
his range of cervical spine motion is restricted, the 
restriction of his range of motion is not commensurate with 
the next higher rating.  In the absence of further limitation 
of motion as enumerated above or ankylosis of the cervical 
spine, an initial evaluation in excess of 20 percent is not 
warranted for the orthopedic manifestations of the neck 
disability.  

In addition, the clinical evidence of record does not show 
that the appellant's service-connected cervical spine 
disability includes any objective neurologic abnormalities.  
The medical evidence does not show that the appellant's 
service-connected cervical spine disability has resulted in 
incapacitating episodes from intervertebral disc syndrome and 
no associated neurologic pathology has been clinically 
demonstrated.  Therefore, a rating based on incapacitating 
episodes or radicular neuropathy is not warranted.  Were such 
additional rating to be assigned, such action would violate 
the provisions of 38 C.F.R. § 4.14, which prohibit 
pyramiding.  The codes in question all contemplate 
limitations due to pain, orthopedic and neurologic, of the 
neck.  There is no "entirely different function" affected 
by neurologic versus orthopedic findings that would warrant a 
separate evaluation for the cervical spine.  See 38 C.F.R. 
§ 4.55; Esteban v. Brown, supra.  The pain and functional 
limitations caused by the cervical spine disability are 
contemplated in the initial 20 percent rating that has been 
assigned.  Thus, 38 C.F.R. § 4.40, et seq., do not provide 
basis for the assigning of a separate disability rating for 
the cervical spine.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of worsening pain, and objective 
medical evidence has indicated that the appellant sought 
treatment for his neck pain.

Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as 
well as due consideration to the provisions of 38 C.F.R. 
§§ 4.7, 4.10, 4.40, the medical evidence of record shows that 
the appellant's cervical spine symptomatology does not 
approximate the schedular criteria for an evaluation in 
excess of 20 percent.  The pain and functional limitations 
caused by the cervical spine disorder are contemplated in the 
evaluation for the symptomatology of the cervical spine that 
is represented by the 20 percent rating assigned herein.  
Based on the foregoing, an initial evaluation in excess of 20 
percent is not warranted for the manifestations of the 
appellant's cervical spine disability all times within the 
appeal period.

b. Lumbar spine disability

The Board notes that service connection has been granted for 
a low back strain; the lumbar spine disability was assigned 
an initial evaluation of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, lumbosacral strain.

The appellant underwent a pre-discharge VA medical 
examination in September 2004; the examiner reviewed the 
claims file.  The appellant exhibited a normal gait and 
station.  The appellant complained of low back pain that 
radiated to the buttocks, but not into his hips.  He denied 
any bladder or bowel problems.  He reported that he had not 
experienced any incapacitating episodes in the past several 
years.  He said that flare-ups could last two to three days.  
On physical examination, the testing of the appellant's knee 
and ankle jerks resulted in 2/2 responses.  Straight leg 
raising was negative bilaterally, as was Lasegue's sign and 
Waddel's test.  The appellant demonstrated zero to 20 degrees 
of extension; zero to 80 degrees of forward flexion; zero to 
20 degrees each of right and left lateral flexion; and zero 
to 35 degrees each of right and left rotation.  The appellant 
had pain with some of these movements.  

As previously noted, the diagnostic codes for rating diseases 
and injuries of the spine are found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  Under those codes, a 
10 percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, for a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, for muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, for a vertebral body fracture 
with loss of 50 percent or more of the height.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the following 
apply: a 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

The record indicates that the appellant's lumbar spine 
symptoms do not warrant the assignment of a disability 
evaluation greater than the 10 percent evaluation currently 
assigned.  An evaluation for the thoracolumbar spine 
disability in excess of 10 percent is not appropriate 
pursuant to the current rating criteria, Diagnostic Codes 
5235 to 5243.  Specifically, while the medical evidence of 
record shows that the appellant's combined range of 
thoracolumbar spine motion has been restricted to 210 degrees 
at worst, the restriction of his range of motion is not 
commensurate with the next higher rating.  In the absence of 
further limitation of motion (forward flexion between 31 
degrees and 60 degrees), a total range of motion of 120 
degrees or less or ankylosis of the entire thoracolumbar 
spine, an evaluation in excess of 10 percent is not 
warranted.

In addition, the medical evidence does not show that the 
appellant's service-connected lumbar spine disability has 
caused any associated objective neurologic abnormalities at 
any time, including, but not limited to, bowel or bladder 
impairment in order to warrant a separate rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, Note (1).  The 
clinical evidence of record includes no findings of any 
neurological deficits emanating from the lumbar portion of 
the spine.  No lumbar radiculopathy has been identified and 
the neurological testing of the appellant's lower extremities 
has yielded normal results.  Thus, the clinical evidence of 
record does not show that the appellant's service-connected 
lumbar spine disability includes any objective neurologic 
abnormalities.

As above, were such additional rating to be assigned, such 
action would violate the provisions of 38 C.F.R. § 4.14, 
which prohibit pyramiding.  The codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by neurologic versus orthopedic 
findings that would warrant a separate evaluation for the 
lumbar spine.  See 38 C.F.R. § 4.55; Esteban v. Brown, supra.  
The pain and functional limitations caused by the lumbar 
spine disability are contemplated in the initial 10 percent 
rating that has been assigned.  Thus, 38 C.F.R. § 4.40, et 
seq., do not provide basis for the assigning of a separate 
disability rating for the lumbar spine.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of worsening pain, and objective 
medical evidence has indicated that the appellant sought 
treatment for his low back pain.  Examining the evidence 
summarized above, and giving due consideration to the 
provisions under 38 C.F.R. § 4.59, as well as due 
consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 
4.40, the medical evidence of record shows that the 
appellant's low back symptomatology does not approximate the 
schedular criteria for an evaluation in excess of 10 percent 
for the lumbar spine.  The pain and functional limitations 
caused by his low back disability are contemplated in the 
evaluation for the symptomatology of the lumbar spine that is 
represented by the current 10 percent disability evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for the service-connected lumbar spine disability at 
all times within the appeal period.

c. Right elbow disability

The appellant has been granted service connection for 
epicondylitis of the right elbow.  This disability has been 
assigned an initial zero percent evaluation for the right 
elbow disability under Diagnostic Code 5024, tenosynovitis.  
The appellant contends that he is entitled to a compensable 
evaluation for his right elbow disability.

The appellant underwent a pre-discharge VA medical 
examination in September 2004; the examiner reviewed the 
appellant's claims file.  The examiner noted that the 
appellant was right-handed.  The appellant reported that his 
right elbow is symptomatic only when the weather changes when 
the aching in his elbow increases from 1/10 to 3/10 in 
severity.  He denied limitation in his daily activities or in 
his ability to do exercise or manual labor due to his right 
elbow.  On physical examination, the appellant was able to 
fully extend the right elbow; he was able to flex to 145 
degrees without pain.  The appellant demonstrated 90 degrees 
of supination and 90 degrees of pronation; this movement was 
accomplished without pain.  The examiner noted tenderness 
over the lateral epicondyle of the right elbow.  The examiner 
stated that the appellant was not limited in any strength 
endurance or range of motion activity in either elbow.

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  
38 C.F.R. § 4.69.  The September 2004 VA examination report 
indicates that the appellant is right-handed.  Thus, the 
rating for the right elbow is to be made on the basis of the 
right upper extremity being the major extremity.

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.

An elbow injury may be rated based upon limitation of motion 
of the forearm.  When forearm flexion is limited to 110 
degrees in either extremity, a noncompensable rating is 
assigned.  When it is limited to 100 degrees in either 
extremity, a 10 percent rating is assigned.  When forearm 
flexion is limited to 90 degrees in either extremity, a 20 
percent rating is assigned.  Diagnostic Code 5206.  When 
forearm extension is limited to 45 degrees in either 
extremity, a 10 percent rating is assigned.  When it is 
limited to 60 degrees in either extremity, a 10 percent 
rating is assigned.  When forearm extension is limited to 75 
degrees in either extremity, a 10 percent rating is assigned.  
Diagnostic Code 5207.  Limitation of extension of either 
forearm to 100 degrees and extension to 45 degrees warrants a 
20 percent evaluation.  Diagnostic Code 5208.  Limitation of 
supination to 30 degrees or less in either upper extremity 
warrants a 10 percent rating.  Limitation of pronation beyond 
the last quarter of the arc, preventing the hand from 
approaching full pronation, warrants a 20 percent rating for 
either upper extremity.  Diagnostic Code 5213.  

In this case, there is documentation of the complaints of 
some mild aching and no clinically demonstrated limitation of 
motion of the right elbow.  The clinical findings do not 
support a compensable disability rating, including the 
findings referring to debility due to pain.  The clinical 
evidence of record does not reflect any ankylosis of the 
right elbow joint; limitation of flexion to 100 degrees; or 
limitation of extension to 45 degrees; such findings are 
required for a compensable rating under the criteria from 
Diagnostic Codes 5205, 5206, 5207 and 5208.  The clinical 
evidence of record also does not reflect limitation of 
supination to 30 degrees or limitation of pronation with 
motion lost beyond the last quarter arc; such findings are 
required for a compensable rating under the criteria from 
Diagnostic Code 5213.  See 38 C.F.R. § 4.31.  The appellant 
has complained of right elbow aching and tenderness has been 
shown, but no limitation has been shown in any of its four 
planes of motion.  See 38 C.F.R. § 4.71, Plate II.  The zero 
percent rating which was initially assigned for the right 
elbow disability is appropriate in light of the degree of 
disability which is objectively shown.  The Board notes that 
there are no other reported clinical indications of a 
significant degree of right elbow pain, such as muscle spasm, 
atrophy, swelling, trophic skin changes, and the like, see 
38 C.F.R. §§ 4.40 and 4.45.  Thus, none of the Diagnostic 
Codes discussed provide a basis for a compensable rating for 
the right elbow disability.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, and giving the appellant the benefit of the 
doubt, no limitation of right elbow motion coupled with his 
complaints of slight pain, the Board finds that the 
appellant's symptomatology does not more closely approximate 
limitation of motion of a major joint with evidence of pain.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Hence, the 
evidence does not support a compensable rating for the right 
elbow pathology.

The provisions of Diagnostic Codes 5205, 5206, 5207, 5208 and 
5213, which provide for ratings in excess of zero percent, 
have also been considered.  Diagnostic Code 5205 is not for 
application because the appellant has not demonstrated 
ankylosis of the right elbow.  Furthermore, the appellant 
does not demonstrate the necessary level of limitation of his 
ability to flex, extend, supinate or pronate his right upper 
extremity such that a compensable evaluation would be 
warranted.  In addition, no multiple impaired finger 
movements due to tendon tie-up, muscle or nerve injury have 
been clinically demonstrated which would warrant a separate 
evaluation.  Thus, the rating schedule does not provide a 
basis for an increased (compensable) initial evaluation for 
the right elbow disability, given the physical findings in 
this case.  The preponderance of the evidence is against the 
claim for an initial rating in excess of zero percent for the 
right elbow disability.

d. Right ankle disability

The appellant has been granted service connection for aright 
ankle strain and a noncompensable initial evaluation has been 
assigned pursuant to the provisions of Diagnostic Code 5271, 
limitation of motion of the ankle.  The appellant contends 
that he is entitled to a compensable evaluation for his right 
ankle disability.

Review of the appellant's service medical records reveals 
that he underwent a medical examination in May 2004.  He 
reported having had a snapped tendon in his right ankle.  The 
examiner noted the appellant's subjective complaints of right 
ankle laxity, but also noted that the right ankle did not 
affect the appellant's duties or activities of daily living.  
On physical examination, the appellant's lower extremities 
(except feet) were described as normal.

The appellant underwent a pre-discharge VA medical 
examination in September 2004; the examiner reviewed the 
appellant's claims file.  The appellant complained of pain in 
the right ankle after walking long distances.  He said that 
his right ankle did not swell or give way.  He denied 
limitation in his daily activities or in his ability to do 
exercise or manual labor due to his right ankle.  On physical 
examination, the appellant exhibited zero to 20 degrees of 
dorsiflexion; zero to 45 degrees of plantar flexion; zero to 
45 degrees of inversion; and zero to 15 degrees of eversion.  
He did not have pain on motion.  There was no ligamentous 
instability in the right ankle.  The examiner rendered a 
diagnosis of right ankle strain and stated that there was no 
instability and no symptoms.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.

The applicable regulations contain a number of provisions 
relating to the ankle joint.  The appellant's ankle 
disability could be evaluated under the criteria for 
ankylosis or limitation of motion of the ankle or for 
malunion or an astragalectomy as specified in Diagnostic 
Codes 5270, 5271, 5272, 5273 and 5274.  The RO has evaluated 
the appellant's right ankle disability zero percent disabling 
under Diagnostic Code 5271 (Ankle, limitation of motion).  

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under Diagnostic Code 
5271.  When there is moderate limitation of motion of the 
ankle, a 10 percent evaluation may be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272, which also assigns a 10 percent 
evaluation for ankylosis of the subastragalar or tarsal joint 
in a good weight-bearing position.  Malunion of os calcis or 
astragalus with marked deformity warrants a 20 percent 
evaluation under Diagnostic Code 5273, which also assigns a 
10 percent evaluation for such deformity of moderate 
severity.  An astragalectomy would result in a 20 percent 
evaluation under Diagnostic Code 5274.

The Board notes that the recent clinical findings do not 
disclose that the appellant has ankylosis of the right ankle.  
As such, Diagnostic Codes 5270 and 5272 are not for 
application in evaluating the right ankle pathology.  The 
appellant has also not undergone an astragalectomy on the 
right ankle and he does not have malunion of the right os 
calcis or astragalus; therefore, Diagnostic Codes 5274 and 
5273 also do not apply.

Overall, the appellant has no limitation of right ankle 
motion, a normal gait and no pain on motion.  See 38 C.F.R. 
§ 4.71, Plate II.  Taking into consideration the provisions 
of 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), such subjective and objective 
evidence warrants a finding of not more than slight 
impairment; a moderate impairment is necessary for a 
compensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Therefore, the Board can find no basis under 
Diagnostic Code 5271 to grant the appellant an increased 
initial (compensable) evaluation without a finding of 
ankylosis or moderate limitation of motion of the ankle.  
Hence, the evidence supports a rating of zero percent for the 
right ankle pathology.  Accordingly, the Rating Schedule does 
not provide a basis for an increased (compensable) initial 
evaluation for the appellant's right ankle disability given 
the physical findings in this case.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

In reaching its conclusion above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
the appellant's right ankle claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

e. Right shoulder disability

The appellant has been granted service connection for a right 
shoulder disability.  That disability has been assigned an 
initial noncompensable evaluation under Diagnostic Code 5201, 
limitation of motion of the arm.  The appellant contends that 
he is entitled to a compensable evaluation.

Review of the appellant's service medical records reveals 
that he sought treatment for complaints of upper back pain in 
October 1989.  He described the pain as being between the 
lower neck and upper back between the shoulder blades.  On 
physical examination, there was tenderness to palpation of 
the right trapezius muscle medially to the right scapula.  
The clinical assessment was trapezius spasm.  In August 1990, 
he was found to have an elevated right shoulder with right 
trapezius spasm.  In December 1991, after a course of 
physical therapy, the appellant again had an acute spasm of 
the trapezius bilaterally.  The appellant underwent a medical 
examination in May 2004; he complained of shoulder pain.  On 
physical examination, his upper extremities were described as 
normal.

The appellant was afforded a pre-discharge VA medical 
examination in September 2004; the examiner reviewed the 
claims file.  The appellant complained of pain and aching in 
his right shoulder.  He denied limitation in his daily 
activities or in his ability to do exercise or manual labor 
due to his shoulder.  He stated that repetitive motion and 
flare-ups did not cause any additional limitation of motion 
in the range of motion of any joint.  On physical 
examination, the appellant demonstrated zero to 180 degrees 
of abduction and of forward flexion.  He demonstrated zero to 
45 degrees of internal rotation and of external rotation.  
There was no tenderness about either shoulder.  The examiner 
rendered a diagnosis of right shoulder strain.

The appellant's right (major) shoulder disability has been 
assigned an initial evaluation of zero percent based on 
limitation of motion.  The medical evidence of record 
includes a diagnosis of right shoulder strain.  There is no 
specific diagnostic code for these diagnoses.  VA regulations 
provide that when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The movement of the shoulder and arm joint 
is covered in the regulations by Diagnostic Codes 5200 to 
5203.  

Normal shoulder flexion and abduction is from zero to 180 
degrees, with shoulder level corresponding to 90 degrees.  
Normal external and internal rotation of the shoulder is from 
zero to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.

Applying the diagnostic codes, there is no objective clinical 
evidence of ankylosis of the right shoulder (Diagnostic Code 
5200).  The appellant does not have limitation of shoulder 
motion at shoulder level (Diagnostic Code 5201), and he does 
not have recurrent dislocations of the humerus or malunion of 
the humerus (Diagnostic Code 5202).  In addition, he does not 
demonstrate guarding of all arm movements or guarding of arm 
movements at the shoulder level.  He does not have 
dislocation or nonunion of the clavicle or the scapula nor 
does he have malunion of the clavicle or scapula (Diagnostic 
Code 5203).

Because the service medical records related the appellant's 
complaints of right shoulder pain to recurring spasms of the 
right trapezius muscle, the Board has also considered the 
diagnostic codes relating to the trapezius muscle.  Muscle 
Group IV includes the intrinsic muscles of shoulder girdle: 
(1) supraspinatus; (2) infraspinatus and teres minor; (3) 
subscapularis; (4) coracobrachialis. (function: stabilizing 
muscles of the shoulder against injury in strong movements, 
holding head of humerus in socket.  Other functions are: (1) 
abduction, (2) outward rotation, and (3) inward rotation.  
The disability of the major extremity will be rated as 
noncompensable where slight, as 10 percent where moderate, as 
20 percent where moderately severe, and as 30 percent where 
severe.  38 C.F.R. § 4.73, Diagnostic Code 5304.  

In this case, the appellant has demonstrated a loss of 45 
degrees of internal shoulder rotation and 45 degrees of 
external shoulder rotation.  This reflects a loss of 50 
percent of the normal motion in each of those directions.  
Therefore, moderate loss of function of Muscle Group IV has 
been demonstrated and the assignment of a 10 percent 
evaluation under Diagnostic Code 5304 is warranted.  However, 
moderately severe limitation of function has not been 
demonstrated as the appellant retains 50 percent of his 
ability to inwardly and outwardly rotate his shoulder and no 
other limitation of function has been clinically 
demonstrated.

It is again noted that this 10 percent rating has been 
assigned based on the limitation of functional ability, 
including as due to pain during flare-ups and increased use.  
Applying the Diagnostic Codes, there is no objective clinical 
evidence of ankylosis of the right shoulder at any time.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  Diagnostic Code 5200 
is therefore not for application.  Loss of the head of the 
humerus (flail shoulder) has not been demonstrated, nor has 
nonunion of the humerus (false flail joint).  There is no 
clinical evidence of the existence of fibrous union.  Thus 
the criteria for a schedular rating of 20 percent under 
Diagnostic Code 5202 have not been met.

The appellant has complaints of pain, limitation of motion, 
and pain on use, but the medical evidence of record does not 
demonstrate sufficient evidence of limitation of motion of 
the right (major) shoulder to warrant an increased 
evaluation.  The appellant is able to raise his right arm to 
more than 90 degrees from the front and side; that is, he can 
forward flex the right arm to 130 degrees and he abduct the 
right arm to 125 degrees at worst, albeit with complaints of 
pain.  Therefore, the appellant's complaints of pain, 
weakness, and functional impairment, when taken together with 
the limitation of motion comprising internal and external 
rotation only without any other clinical findings, do not 
more nearly approximate the findings needed for the 
assignment of a 20 percent evaluation under Diagnostic Code 
5201.

The Board finds, based on the evidence of record, that the 
objective findings related with the appellant's right 
shoulder disability do not warrant the next higher evaluation 
of 20 percent under Diagnostic Codes 5200, 5201, 5202, 5203 
or 5304.  Specifically, there is no evidence that he suffers 
from ankylosis of the scapulohumeral articulation; therefore, 
Diagnostic Code 5200 is not for application.  Furthermore, 
limitation of motion of the arm at the shoulder level is not 
limited; this is not severe enough to meet the standard of 
Diagnostic Code 5201.  The appellant's loss of Muscle Group 
IV is moderate in severity; this is not severe enough to meet 
the standard for a 20 percent evaluation under Diagnostic 
Code 5304.  Therefore, the Board can find no clinical basis 
under the applicable Diagnostic Codes to grant an evaluation 
of 20 percent or higher based on musculoskeletal impairment 
of the trapezius, humerus, clavicle or scapula at any time 
during the appeal period.

3. Neurologic disabilities

The neurologic rating guidelines are found at 38 C.F.R. Part 
4; these direct consideration of, among other things, 
complete or partial loss of use of one or more extremities.  
Reference is to be made to the appropriate bodily system of 
the schedule.  In rating peripheral nerve injuries, attention 
should be given to the relative impairment in motor function, 
trophic changes or sensory disturbances.  38 C.F.R. § 4.120.

Potentially relevant diagnostic codes to rate the neurologic 
manifestations are located at 38 C.F.R. § 4.124a.  These 
codes include Diagnostic Code 8520 (for the sciatic nerve), 
Diagnostic Code 8521 (for the external popliteal nerve/common 
peroneal), Diagnostic Code 8522 (for the musculocutaneous 
nerve/superficial peroneal), Diagnostic Code 8523 (for the 
anterior tibial nerve/deep peroneal), Diagnostic Code 8524 
(for the internal popliteal nerve/tibial), and Diagnostic 
Code 8529 (for the external cutaneous nerve of the thigh).  
For each of the codes, mild incomplete paralysis warrants a 
10 percent evaluation at most and moderate incomplete 
paralysis warrants a 20 percent evaluation at most.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124.

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries 
indicates a degree of lost or impaired function that is 
substantially less than that which is described in the 
criteria for an evaluation for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement, when bilateral the ratings are 
combined with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.

The appellant has been service-connected for right and left 
foot neuropathy; the involved nerve has been identified as 
the sural nerve.  The sural nerve disability has been 
assigned an initial noncompensable evaluation.  The appellant 
contends that he is entitled to a compensable evaluation.

Review of the appellant's service medical records reveals 
that he was examined in January 2001 for complaints of 
bilateral foot numbness.  On sensory examination, he 
exhibited decreased pinprick sensation on the dorsum of both 
great toes, as well as the ventral surface of all of the 
toes.  In addition, he had decreased pinprick sensation in 
the medial and lateral plantar surfaces of both feet. 
Vibratory sensation was mildly decreased in both great toes.  
The clinical impression was early polyneuropathy.  Needle EMG 
testing implicated the sural nerve.  

The appellant underwent a pre-discharge VA medical 
examination in September 2004; the examiner reviewed the 
claims file.  The appellant reported decreased sensation over 
the soles of both feet.  The examiner noted that the 
vibration testing was intact.  The examiner stated that the 
appellant's decreased sensation was the result of a 
peripheral neuropathy of the sural nerves.

The sural nerve is formed by the union of the medial sural 
cutaneous from the tibial and the peroneal communicating 
branch of the common peroneal usually about the middle of the 
calf, although this is highly variable, thence it accompanies 
the small saphenous vein around the lateral malleolus to the 
dorsum of the foot as the lateral dorsal cutaneous.  It is 
also called the external saphenous nerve or the short 
saphenous nerve.  See Stedman's Medical Dictionary, 27th 
edition, p. 1201.  Thus, the sural nerve is a branch of both 
the common peroneal nerve and the tibial nerve.  However, 
based on the functions and anatomical localization of the 
sural nerve, the Board finds that the most closely analogous 
nerve listed in 38 C.F.R. § 4.124a is the posterior tibial 
nerve.

Pursuant to Diagnostic Code 8525 (posterior tibial nerve), a 
rating of 10 percent is assignable for mild and moderate 
incomplete paralysis, a rating of 20 percent is assigned for 
severe incomplete paralysis, and a rating of 30 percent is 
assignable for complete paralysis (paralysis of all muscles 
of the sole of the foot, frequently with painful paralysis of 
a causalgic nature, where toes cannot be flexed; adduction is 
weakened; and plantar flexion is impaired).

In light of the evidence indicative of sural neuropathy of 
the appellant's feet that is wholly sensory in nature, and 
taking into account the appellant's reported symptom of 
numbness, the Board believes that his right and left foot 
symptomatology is most consistent with a separate 10 percent 
evaluation for incomplete paralysis of each sural nerve, as 
rated under Diagnostic Code 8525.  The appellant's disability 
is clearly characterized by sensory disturbances.  For each 
foot, the Board finds that the degree of symptomatology 
resulting from peripheral neuropathy is only mild in degree.  
Since there is no objective evidence of diminished muscle 
strength, motor deficits, limitation of motion, painful 
motion, or gait abnormality in either foot, it would not be 
reasonable to characterize the disabilities as equivalent to 
moderate, much less, severe incomplete paralysis of the lower 
extremity peripheral nerves.

Accordingly, the record does not support a 20 percent rating 
for moderate incomplete paralysis in either foot at any time 
during the period of this appeal. 

4.  Additional considerations

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 
8 Vet. App. 202 (1995), the Board is required to consider the 
Veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain alone.  The Board recognizes the 
limitations that the appellant has as a result of his 
service-connected skin, cervical spine and lumbar spine 
disabilities, as well as his right shoulder, right elbow, 
right ankle and foot disabilities, but the disability 
evaluations assigned herein contemplate these limitations, as 
discussed above.  In addition, during his September 2004 pre-
discharge VA examination, the appellant denied limitation in 
his daily activities or in his ability to do exercise or 
manual labor or overhead work due to his shoulder, elbow or 
any other joint.  He stated that repetitive motion and flare-
ups did not cause any additional limitation of motion in the 
range of motion of any joint or his spine.  There was no 
weakness, fatigue, lack of endurance or loss of coordination 
of any joint or of the spine after repetitive motion testing.

Notwithstanding the above discussion, increased evaluations 
for the claimed disabilities could be granted if it were 
demonstrated that the particular disability presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints 
associated with employment, the Board has considered whether 
this case should be referred to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer 
v. Peake, 22 Vet. App. 242 (2008).  

However, the record reflects that the appellant has not 
required any hospitalization for any one of his service-
connected disabilities, and that the manifestations of these 
disabilities are not in excess of those contemplated by the 
current respectively assigned ratings.  Furthermore, although 
the appellant experiences occupational impairment, there is 
no indication in the record that the average industrial 
impairment from the any one of these four disabilities 
addressed herein would be in excess of that contemplated by 
the currently assigned rating.  The Court has held that, "if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that any one of the disabilities 
on appeal presents such an unusual or exceptional disability 
picture as to require an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b).  As discussed 
above, there are higher ratings available for these 
disabilities, but the required manifestations have not been 
shown in this case.  The appellant has not offered any 
objective evidence of any symptoms due to the disabilities on 
appeal that would render impractical the application of the 
regular schedular standards.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating for any one the disabilities on appeal 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996) (when evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own). 

In this case, the various symptoms described by the appellant 
fit squarely within the criteria found in the relevant 
diagnostic codes for each one of the disabilities on appeal.  
In short, the rating criteria contemplate not only his 
symptoms but the severity of each one of his disabilities. 
For these reasons, referral for extraschedular consideration 
is not warranted for any one of the disabilities on appeal.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that each one of his disabilities on appeal 
has been more severe than the assigned disability rating 
reflects.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, supra.  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). 

The Board has carefully considered the appellant's 
contentions and arguments.  In this case, however, the 
competent medical evidence offering detailed descriptions of 
the skin, neck, back, right upper extremity, right ankle and 
feet and specialized determinations pertinent to the rating 
criteria are the most probative evidence with regard to 
evaluating the pertinent symptoms for the disabilities on 
appeal.  The lay statements have been considered together 
with the probative medical evidence clinically evaluating the 
severity of each one of the disability-related symptoms.  The 
preponderance of the most probative evidence does not support 
assignment of any higher ratings than those assigned herein.

Finally, based upon the guidance of the Court in Fenderson v. 
West, supra, the Board has considered whether any staged 
rating is appropriate for any one of the claimed 
disabilities.  As reflected in the decision above, the Board 
did not find variation in the appellant's symptomatology or 
clinical findings for the manifestations of any disability 
that would warrant the assignment of any staged rating, as 
the Court has indicated can be done in this type of case.  
The Board did not find any variation in the clinical 
manifestations of any claimed disability at any point during 
the appellate period.  Based upon the record, the Board finds 
that at no time during the claim/appellate period have the 
disabilities on appeal been more disabling than as currently 
rated as a result of the decision herein.


ORDER

Entitlement to service connection for right and left ear 
hearing loss is denied.

Entitlement to service connection for tinea pedis is denied.

Entitlement to service connection for bilateral plantar 
fasciitis is granted.

Entitlement to an initial compensable evaluation for the 
recurring lipomas disability is denied.

Entitlement to an initial compensable evaluation for the 
multiple lipoma excision scars disability is denied.

Entitlement to an initial compensable evaluation for the left 
flank scar disability is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected cervical spine disability is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected lumbar spine disability is denied.

Entitlement to an initial compensable evaluation for the 
right elbow disability is denied.

Entitlement to an initial compensable evaluation for the 
right ankle disability is denied.

Entitlement to an initial evaluation of 10 percent for the 
right shoulder disability is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to an initial evaluation of 10 percent for the 
right foot sural neuropathy disability is granted, subject to 
the law and regulations governing the award of monetary 
benefits.

Entitlement to an initial evaluation of 10 percent for the 
left foot sural neuropathy disability is granted, subject to 
the law and regulations governing the award of monetary 
benefits.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

The RO has rated the appellant's lower jaw neuropathy under 
Diagnostic Code 8207, for the seventh (facial) cranial nerve.  
However, no private or VA examiner has specified which 
particular cranial nerve(s) are affected by the appellant's 
right and left lower jaw neuropathy disability.  It is 
unknown how the RO determined that the appellant's seventh 
cranial nerve, and only that particular nerve, was affected 
by the jaw neuropathy.  In addition, it is unknown whether 
there are any other residuals, dental or otherwise, from the 
appellant's in-service LeFort I and other mandibular 
procedures.  The September 2004 VA examination report is 
silent on that point.

Based on the foregoing, the Board finds that a comprehensive 
VA examination is in order to identify the nature and extent 
of the appellant's residuals of the LeFort I procedure, 
including lower jaw neuropathy, and specifically to 
accurately identify each manifestation and the extent and 
severity thereof.  The Board finds that such examination is 
necessary to evaluate the disability on appeal and to 
delineate the symptomatology related to that disability.

The medical evidence of record is insufficient for the Board 
to render a decision.  The considerations described above 
require a remand for further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own medical opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Assure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A, the 
implementing regulations found at 
38 C.F.R. § 3.159 and any other 
applicable legal precedent has been 
completed.

2.  Contact the appellant to obtain the 
names and addresses of all VA medical/dental 
care providers and treatment centers where 
he has been treated for any lower jaw 
problem since November 2004.  The AMC/RO 
should obtain any such records that have not 
been previously secured.  

3.  Contact the appellant to obtain the 
names and addresses of any other post-
service medical/dental care providers, 
private or government, who have treated him 
for his claimed lower jaw pathology.  After 
securing the necessary release(s), the 
AMC/RO should obtain all records, to include 
clinic notes, nurses' notes, dental charts, 
progress notes, operating room reports, 
imaging reports and all other information.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative should also 
be informed of the negative results and be 
given opportunity to secure the records.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, schedule 
the Veteran for a VA dental examination to 
determine the current nature, extent and 
severity of his service-connected lower 
jaw disability that is residual to the in-
service LeFort I procedure.  The entire 
claims file must be made available to the 
dental examiner and the report of 
examination should include a discussion of 
the Veteran's documented dental history 
and assertions.

All appropriate tests and studies should 
be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The VA examiner should address any current 
lower jaw condition, including any 
residuals from the in-service LeFort I 
procedure or other related in-service 
dental procedure.  The dental examiner 
should set forth all examination findings, 
along with complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

6.  After completing any additional 
notification and/or development action 
deemed warranted by the record, schedule 
the Veteran for examination by a 
neurologist to determine the extent and 
severity of all neuropathy into the lower 
jaw.  The claims file must be available 
to the examiner for review in conjunction 
with the examination, and the report 
should state that such review has been 
accomplished.

The purpose of this examination is to 
ascertain the current nature and extent 
of the appellant's right and left lower 
jaw neuropathy, to identify all nerves 
affected by the neuropathy and to 
identify the degree of any functional 
impairment caused by any neuropathy.  All 
indicated special studies should be 
accomplished, and the examiner should set 
forth reasoning underlying the final 
diagnoses.

Based on the review of the record and the 
examination of the appellant, the 
neurological examiner should identify any 
symptoms due to the lower jaw neuropathy 
and describe the nerve(s) affected, or 
seemingly affected, if any.  

38 C.F.R. § 4.124a includes the criteria 
applicable to rating the level of 
disability caused by the appellant's 
cranial neuropathy.  These diagnostic 
codes distinguish the type of paralysis 
into two parts - complete and incomplete 
paralysis.  Under incomplete paralysis, 
the type of paralysis is further broken 
down into two categories: severe and 
moderate.  With these categories in mind, 
the examiner should classify the 
impairment(s) from the right and left 
lower jaw neuropathy, distinguishing 
among the categories and identifying each 
nerve or group of nerves affected.

If the examiner uses results obtained 
from an EMG and/or nerve conduction 
velocity tests or other such tests, the 
examiner is requested to explain, in 
terms meaningful to a layperson, the 
baseline results versus those obtained 
for the appellant.  The examiner is asked 
to explain the meaning of any abnormal 
results that are obtained.  The examiner 
is also asked to explain how any abnormal 
result classifies the appellant as having 
mild, moderate, or severe incomplete 
paralysis or complete paralysis with 
respect to each affected nerve.

Also, the physician is requested to 
explain whether the peripheral neuropathy 
affects the motor and/or sensory nerves, 
and which nerves it affects.  The 
examiner should explain why the clinical 
findings show mild, moderate or severe 
incomplete paralysis, or complete 
paralysis.  The examiner is further 
requested to explain in detail what 
limitation of motion and function is 
caused by the right and left lower jaw 
neuropathy.  The examiner must also 
specifically explain which nerve(s) of 
the lower jaw is/are affected.  The 
neurologist is requested to report 
whether the appellant suffers from any 
tics, pain, numbness, muscle weakness 
and/or atrophy as well as any motor loss 
or sensory loss.

7.  Upon receipt of the VA examination 
reports, conduct a review to verify that 
all requested opinions have been 
provided.  If necessary information is 
deemed lacking, the AMC/RO should refer 
the report to the VA examiner(s) for 
corrections or additions.

8.  If any additional development is 
necessary to re-adjudicate the issue, 
especially in light of any newly received 
records, that development should be done.

9.  Thereafter, re-adjudicate the 
appellant's increased rating claim on 
appeal.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories; 38 C.F.R. §§ 3.321; and Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

10.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


